Citation Nr: 1729346	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-25 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, an adjustment disorder, or any other mental condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to February 1985.  The Veteran passed away in October 2012.  The appellant is the Veteran's surviving spouse.  The appellant is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, among other issues, denied entitlement to service connection for post-traumatic stress disorder (PTSD).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, related symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for post-traumatic stress disorder (PTSD) has been recharacterized on the front page of this decision as service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, an adjustment disorder, or any other mental condition.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD), depression, and an adjustment disorder, are etiologically related to his military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  


III. Factual Background

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In May 2008 the Veteran filed a claim for service connection for PTSD "due to [his] experiences working with Haitian refugees."  

In support of a claim for non-service connected pension, the Veteran underwent a VA examination in December 2005 for an anxiety disorder or PTSD.  The Veteran reported having flashbacks from when he treated Haitian refugees at Fort McCoy, Wisconsin.  The Veteran stated that he was part of medical support, and he claimed that the refugees were trying to contaminate him with AIDS by throwing urine, feces, and spitting at him.  He indicated that he witnessed patients trying to jump out of a window in 1975 or 1976, but they actually were not able to do so.

The Veteran also reported having anxiety and hearing voices every night.  He further reported seeing people in his room every night.  The Veteran stated that he was easily angered and engaged in verbal arguments and conflicts with others.  He reported that he had a low frustration tolerance.  

The examiner noted that the Veteran was not suffering from any formal thought disorder.  The Veteran did not express any suicidal or homicidal ideation.  He denied any excessive or ritualistic behavior.  The rate and flow of his speech was rather agitated, though he remained relevant and logical throughout.  The examiner reported that the Veteran's short and long term memory was grossly intact.  

The Veteran was diagnosed with generalized anxiety disorder at Axis I. 

In January 2008 the Veteran was referred by his psychiatrist for continuation of treatment.  The Veteran reported that he had been subjected to several traumas while serving on active duty.  The Veteran stated that he had to take care of Haitian refugees who arrived to the United States illegally by boat and were slated to be deported.  He reported that the Haitian patients threw feces and blood and urine at him, and he was very fearful of getting AIDS due to that.  The Veteran reported that he feared for his life, as the refugees often attacked him and other people who were trying to help them.  

The Veteran further reported that while working as a nurse in Germany from 1980 to 1985, he witnessed a lot of child abuse.  He also reported witnessing a horrible accident on the Autobahn in which a car crashed headlong into another car.  He reported that people were burned to death in the accident.  He contended that he still smelled the stench of death and burned flesh.  As a result of these events, he stated that he had been having nightmares of the traumatic experiences, as well as intrusive memories.  He reported poor sleep, night sweats, and difficulty concentrating.  The Veteran further stated that he had withdrawn from people, had a short fuse, was very irritable, and had a poor frustration tolerance. 

The examiner reported that the Veteran's mood was depressed and anxious.  He noted that the Veteran experienced visual hallucinations of figures on his peripheral vision.  The Veteran's attention span and concentration were reported to as impaired, with recent memory and retention being noted as defective.  

The Veteran was diagnosed with PTSD at Axis I.

A July 2008 letter from Dr. D. F., a psychologist within the VA New York Harbor Healthcare System noted that he had known the Veteran since January 2008.  He reported that the Veteran had been receiving individual and group psychotherapy, in addition to participating in recreational activities designed to increase socialization and build interpersonal skills.  Dr. D. F. further noted that the Veteran had been diagnosed with PTSD related to traumatic experiences while working as a medic in the Army, including being placed at risk of contracting a contagious disease while working with Haitian refugees, treating physically abused children of American soldiers, and preparing the burned bodies of Americans for transport back to the United States after a fiery automobile crash on the Autobahn in Germany.

Dr. D. F. stated that the Veteran had almost all the symptoms of PTSD, to include intrusive and avoidant symptom clusters, as well as symptoms of increased arousal.  The symptoms had made it difficult for the Veteran at work, as he had been reprimanded several times by his supervisor for getting into conflicts with his co-workers.  He had also missed work due to the severity of his anxiety.  Dr. D. F. further stated that Veteran had great difficulty developing and maintaining intimate, meaningful relationships with others, and the symptoms had several diminished the Veteran's quality of life. 

Dr. S. T., a staff psychiatrist within the VA New York Harbor Healthcare System, provided a statement in June 2010 on behalf of the Veteran.  Dr. S. T. stated that the Veteran carried a diagnosis of PTSD and cyclothymic disorder.  The Veteran reported traumatic stresses that included witnessing many cases of child abuse and a fatal accident on the Autobahn in Germany.  The Veteran stated that he "forever smells burned flesh."  Dr.  S. T. further noted that the Veteran reported handling wounded soldiers returning from Vietnam.  The Veteran also stated that he was "psychologically traumatized for [the Haitian refugees'] attempts to infect [him]" by throwing feces, urine, blood, and spit at him over the course of six weeks while on temporary duty in Ft. McCoy, Wisconsin.  

The Veteran's reported symptoms upon return were temper problems, rage reactions, flashbacks, nightmares, and night sweats.  The Veteran also reported recurrent, intrusive, and distressing recollections of traumatic events.  He had mood swings, as well as auditory and visual hallucinations. 

Dr.  S. T. opined that it was more likely than not that his mental condition was directly related to stresses encountered while in military service.

In December 2010, J. E., a Social Worker within the VA New York Harbor Healthcare System, provided a statement noting that the Veteran met the DSM-IV criteria for PTSD and cyclothymic disorder.  


IV. Analysis

The Appellant contends that the Veteran's acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and an adjustment disorder, was incurred while serving on active duty. 

The Veteran's December 2005 VA examination diagnosed the Veteran with a generalized anxiety disorder.  In January 2008 the Veteran received a diagnosis of PTSD during an examination.  A July 2008 letter from VA psychiatrist, Dr. D. F., noted that the Veteran had been diagnosed with PTSD related to traumatic experiences while working as a medic in the Army.  Further, June 2010 and December 2010 statements submitted on behalf of the Veteran note diagnoses for PTSD and cyclothymic disorder.  As such, this meets the first prong of service connection.

The Veteran consistently stated his belief that his acquired psychiatric disorders were the result of three experiences that occurred during his military service.  The Veteran's lay statements noted his fear of contracting a contagious disease while treating Haitian refugees during temporary duty in Fort McCoy, Wisconsin, witnessing victims of child abuse, and preparing the burned bodies of Americans for transport back to the United States after a fiery automobile crash on the Autobahn in Germany.

In a June 2009 memorandum regarding the formal finding of information required to corroborate the stressors associated with the Veteran's claim for service connection for PTSD, S.I., a Military Records Specialist, reported that a review of the Veteran's personnel record do not show any special duty to Fort McCoy, Wisconsin.  The memorandum further noted that the Veteran did not provide a two month date range which would allow for a request to JSRRC verify his temporary duty in Fort McCoy, nor did he provide a two month date range or names of the victims for the accident that he witnessed on the Autobahn will serving in Germany.  Given those reasons, the claimed stressors could not be verified at that time. 

It was further noted, however, that the Veteran was attached to the 733rd Medical Detachment in Germany.  However, it was determined that verifying what patients he saw and what they were treated for would be inherently unverifiable and any attempts to do so would be futile.  

As such, the Board finds the Veteran's lay statements to be competent and credible.  The Veteran's DD-214 confirms that he received medical specialist training and training in triage.  The Veteran's description of working with victims of child abuse, as well as preparing the bodies of persons were burned to death in a fatal car accident are consistent with the nature of his documented military training.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds competent evidence of an event witnessed or experienced in active service, such that the second element has been met.

Finally, there is sufficient evidence of a nexus between the Veteran's diagnosed psychiatric disabilities and the reported in-service events.  In a July 2008 letter, Dr. D. F. noted that the Veteran had been diagnosed with PTSD related to traumatic experiences while working as a medic in the Army.  Further, in a June 2010 statement, Dr.  S. T. opined that it was more likely than not that the Veteran's diagnosed mental condition was directly related to stresses encountered while in military service.  Accordingly, the Board finds that competent evidence exists of a nexus between the Veteran's diagnosed psychiatric disabilities and the reported in-service events, such that the third element of service connection has been met.  

As all three prongs of service connection are met, the grant of service connection is therefore warranted.


ORDER

Service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD), depression, an adjustment disorder, is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


